

Exhibit 10.34


RESIGNATION AGREEMENT


THIS RESIGNATION AGREEMENT (this “Agreement”) is made this 17th day of August,
2008 by and between IVAN TUMANOV, residing at __________________, New York, New
York (“Ivan”) and MAGNITUDE INFORMATION SYSTEMS, INC., a Delaware corporation,
having its principal offices at 1250 Route 28, Branchburg, New Jersey 08876 (the
“Company”).


BACKGROUND:


WHEREAS, Ivan has an Employment Agreement, dated August 16, 2007, with the
Company (the “Employment Agreement’); and


WHEREAS, Ivan was and is a party (together with the Company, Lin Dai, Michael
Howard and Kiwibox Media, Inc.) to a certain Agreement and Plan of
Reorganization, dated February 19, 2007 and the six (6) amendments thereto
(collectively, the “Acquisition Agreement”); and


WHEREAS, Ivan has decided to pursue other opportunities and has negotiated with
the Company to terminate the Employment Agreement and the Acquisition Agreement
as it or they relate to Ivan and the Company pursuant to the terms and
provisions of this Agreement.


NOW, THEREFORE, based upon the mutual premises and promises made by the parties
to each
other, and for other good and valuable consideration, the sufficiency of which
the parties hereby
acknowledge, it is agreed as follows:


    1.    Termination of Employment Agreement. Ivan and the Company agree to
terminate the Employment Agreement, including without limitation, any and all
rights, entitlements, benefits, salaries, bonuses, duties, obligations, Company
securities issuable thereunder as well as any claims that have arisen or may
arise thereunder against or for the benefit of either Ivan or the Company; Ivan
and the Company, therefore, mutually agree that the Employment Agreement shall
be deemed canceled and terminated and of no longer any legal force or effect as
of the date of this Agreement.
 
    2.    Termination of Acquisition Agreement. Ivan and the Company agree to
terminate the Acquisition Agreement as it relates to each of Ivan and the
Company, including without limitation, any and all rights, entitlements,
benefits, salaries, bonuses, duties, obligations, Company securities issuable
thereunder as well as any claims that have arisen or may arise thereunder
against or for the benefit of either Ivan or the Company; Ivan and the Company,
therefore, mutually agree that the Acquisition Agreement shall be deemed
canceled and terminated and of no longer any legal force or effect as of the
date of this Agreement.
 

--------------------------------------------------------------------------------




    3.     Purchase of Ivan’s Company Stock. As partial consideration for Ivan’s
agreement to terminate the Employment Agreement and the Acquisition Agreement,
the Company shall cause the purchase of Ivan’s securities, identified below,
simultaneous with the execution and delivery of this Agreement; the Company
shall cause a payment in the amount of Two Hundred Seventy-Five Thousand
($275,000) Dollars to be made to Ivan, either by delivery of a bank draft or
certified check or by wire transfer into Ivan’s bank account on the date this
Agreement is executed and delivered; in consideration of this payment, Ivan
shall deliver to the Company certain of his Company shares, to wit, Certificate
No. 2571, representing 9,638,213 Company common shares, Certificate No. CPG-02,
representing 11,640 shares of the Company’s Series G Preferred Stock, certain
“reset” Company shares, Certificate No. P2681, representing 6,590,231 Company
common shares, and certain “penalty” Company shares, Certificate No. P2680,
representing 3,520,000 Company Common Shares, Company common stock purchase
option for 7,500,000 shares and Performance Common Stock Purchase Option for
3,000,000 shares, together with duly executed stock powers.
 
    4.     Mutual Releases. Except for the promises made in this Agreement, the
Company and Ivan hereby mutually release each other forever, their respective
heirs, executors, administrators, directors, officers, employees and agents,
from and against any claims of any nature whatsoever, that may have arose or
that may arise out of or in connection with (i) any document, including without
limitation the Employment Agreement and the Acquisition Agreement, as well as
(ii) any set of facts or circumstances that may have arose or that may arise out
of any facts or circumstances existing prior to the execution and delivery of
this Agreement.


     5.1     Confidential Information. Ivan shall not, in any manner, for any
reasons, either directly or indirectly, divulge or communicate to any person,
firm or corporation, any confidential information concerning any matters not
generally known in the website industry (the "Website Industry") or otherwise
made public by the Company which affects or relates to the Company’s business,
finances, marketing and/or operations, research, development, inventions,
products, designs, plans, procedures, or other data (collectively, "Confidential
Information") except in the ordinary course of business or as required by
applicable law. For all purposes of this Article 5.1, Confidential Information
shall include the methodologies developed by Ivan, alone or with others, during
Ivan’s association and employment with the Kiwibox business, including (i) the
“Collaborative Editorial and Content Management System”, (ii) the Multi-Level
Permission/Jobs based administrative tools; (iii) the Points and Prizes Loyalty
Rewards and Fulfillment Systems, and; (iv) any portion of the Kiwibox code and
database. Without regard to whether any item of Confidential Information is
deemed or considered confidential, material, or important, the parties hereto
stipulate that as between them, to the extent such item is not generally known
in the Website Industry, such item is important, material, and confidential and
affects the successful conduct of Employer's business and goodwill, and that any
breach of the terms of this Section 5.1 shall be a material and incurable breach
of this Agreement. Confidential Information shall not include: information in
the public domain other than because of a breach of this Agreement.



--------------------------------------------------------------------------------


    5.2     Inventions and Intellectual Property. All ideas, inventions, and
other developments or improvements conceived or reduced to practice by Ivan,
alone or with others, prior to the date of this Agreement, whether or not during
working hours, that were within the scope of the business of the Company or that
relate to or result from any of Company's work or projects or the services
provided by Ivan to the Company pursuant to the Employment Agreement, shall be
the exclusive property of the Company.


    6.1     No Competitive Activities. During the two (2) year period following
the date of this Agreement, Ivan shall not engage in any activates that are
competitive with the business of the Company, including without limitation,
(a)engaging directly or indirectly in any social networking website or online
website magazine, with a teen-targeted demographic; (b) soliciting or taking
away any executive, employee, agent, representative, contractor, supplier,
vendor, customer, franchisee, lender or investor of the Company, or attempting
to so solicit or take away; (c) interfering with any contractual or other
relationship between the Company and any executive, employee, agent,
representative, contractor, supplier, vendor, customer, franchisee, lender or
investor; or (d) using, for the benefit of any person or entity other than the
Company any Confidential Information of the Company. The items and projects set
forth in Exhibit A of Ivan’s Employment Agreement are expressly and specifically
excluded from this limitation.


    6.2     No Negative Statements. During the two-year period following the
date of this Agreement, neither Ivan nor the Company shall make or permit the
making of any negative statement of any kind concerning the Company or its
affiliates, or their respective directors, officers or agents or Ivan.


    7.      Survival of Promises. Except as otherwise provided, the Company and
Ivan agree that their respective promises, as the case may be, made in
provisions of Articles 4, 5.1, 5.2, 6.1, 6.2, 7 and 8 shall survive the
execution and delivery of this Agreement and continue for a period of two (2)
years following the date hereof, and shall remain in full force and effect
during such period.
 
    8.      Injunctive Relief. Ivan acknowledges and agrees that his promises
made in Articles 4, 5.1, 5.2, 6.1, 6.2, 7, and 8 with respect to
confidentiality, property ownership, non-competition and non-solicitation, (I)
relate to special, unique and extraordinary matters and that a violation of any
of the terms of such covenants and obligations will cause the Company
irreparable injury for which adequate remedies are not available at law, and;
(ii) represent a material part of the consideration the Company is relying upon
to execute, deliver and perform this Agreement. Therefore, Ivan agrees that if
he breaches one or more of his promises that the Company shall be entitled to
apply for an injunction, restraining order or such other equitable relief as a
court of competent jurisdiction as limited by Article 13 may deem necessary or
appropriate to restrain Ivan from committing any violation of his promises
referred to in this Article 8. Ivan shall have the right to appeal from such
injunction or order and to seek reconsideration. These injunctive remedies are
cumulative and in addition to any other rights and remedies the Company may have
at law or in equity.



--------------------------------------------------------------------------------


    9.     Term.  The term of this Agreement shall commence upon the date hereof
and terminate upon the second anniversary date of this Agreement.


    10.    Ivan Acknowledgments. Ivan hereby acknowledges that he is selling the
Company securities for the consideration as identified herein; that he is fully
familiar with all of the Company’s published annual, quarterly and current
reports filed with the U.S. Securities and Exchange Commission (the “SEC”). Ivan
acknowledges that the Company has made no representation as to the value, if
any, of its securities or of Ivan’s securities that he is selling pursuant to
the terms of this Agreement, and; that he has negotiated the consideration to be
paid to him in an arm’s length transaction; that he has had the advice of
independent counsel in connection with the review and negotiation of the terms
of this Agreement, and; that he hereby waives any and all applicable notice and
waiting periods that may be required under state or federal law covering
employee rights and/or employer obligations.
 
    11.     General Provisions. No failure by either party to declare a default
based on any breach by the other party of any provisions of this Agreement, nor
failure of such party to act quickly with regard thereto, shall be considered to
be a waiver of any such breach, or of any future breach.


    12.     Modification. No waiver or modification of this Agreement or of any
covenant, condition, or limitation herein contained shall be valid unless in
writing and duly executed by the parties to be charged therewith.


    13.     Submission to Jurisdiction; Consent to Service of Process. This
Agreement shall be governed in all respects, by the laws of the State of New
York, including validity, interpretation and effect, without regard to
principles of conflicts of law. The parties hereto irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the state and
federal courts in the State of New Jersey or in the State of New York for any
lawsuits, actions or other proceedings arising out of or related to this
Agreement and agree not to commence any lawsuit, action or other proceeding
except in such courts. The parties hereto further agree that service of process,
summons, notice or document by mail to their addresses set forth above shall be
effective service of process for any lawsuit, action or other proceeding brought
against them in any such court. The parties hereto irrevocably and
unconditionally waive any objection to the laying of venue of any lawsuit,
action or other proceeding arising out of or related to this Agreement in such
courts, and hereby further irrevocably and unconditionally waive and agree not
to plead or claim in any such court that any such lawsuit, action or proceeding
brought in any such court has been brought in an inconvenient forum.



--------------------------------------------------------------------------------


    14.     Entire Agreement. This Agreement embodies the whole agreement
between the parties hereto regarding the subject matter hereof and there are no
inducements, promises, terms, conditions, or obligations made or entered into by
Employer or Executive other than contained herein.
 
    15.     Severability. In the event a court of competent jurisdiction
determines that a term or provisions contained in this Agreement is overly broad
in scope, time geographical location or otherwise, the parties hereto authorize
such Court to modify and reduce any such term or provision deemed overly broad
in scope, time, geographic location or otherwise so that it complies with then
applicable law.
 
    16.     Headings. The headings contained herein are for the convenience of
reference and are not to be used in interpreting this Agreement.


    17.     Independent Legal Advice. Ivan hereby acknowledges that he has
obtained legal advice concerning this Agreement.


    18.     No Assignment. No party may pledge or encumber its respective
interests in this Agreement nor assign any of its rights or duties under this
Agreement without the prior written consent of the other party.


    IN WITNESS WHEREOF the parties have executed this Agreement as of the day
and year first above written.
 

        MAGNITUDE INFORMATION SYSTEMS, INC.   
   
   
    By:   /s/ Rudolf Hauke  

--------------------------------------------------------------------------------

Rudolf Hauke, President and CEO   Title            /s/ Ivan Tumanov  

--------------------------------------------------------------------------------

Ivan Tumanov, Individual


--------------------------------------------------------------------------------

